DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-28 are pending and subject to election/restriction requirement. 
Election/Restriction
	This application contains claims directed to the following patentably distinct species 
Group I:	Generic Claims:  1-7, 9, 11, 13-14, 20-26, and 29-3.
Species 1: Claims 1, 4, 25, and 27-29: An implant: Applicant is required to select a single embodiment for an implant comprising a membrane that includes pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated.

Species 2: Claim 2: A plasma polymer coating: Applicant is required to elect if the plasma coating on the single embodiment for the implant includes an antibiotically acting metal.
 
Species 3: Claims 3 and 15: A plasma polymer coating: Applicant is required to elect if the plasma coating on single embodiment for the implant is free from aldehyde groups or has aldehyde groups.



Species 5: Claims 7 and 8: A stabilizer: Applicant is required to elect if pores of the single embodiment for the implant are stabilized with a stabilizer.

Species 6: Claim 9: A stabilizer: Applicant is required to elect if the membrane surface of the single embodiment for the implant is free from the stabilizer.

Species 7: Claim 10: A reservoir: Applicant is required to elect if single embodiment for the implant comprise a reservoir in communication with the membrane to receive an analyte transmitted by the membrane. 



Species 9: Claim 13: A sterile coating: Applicant is required to elect if the plasma polymer coating is sterile for the single embodiment of the implant.

Species 10: Claim 14: A masked reactive chemical groups: Applicant is required to elect if the plasma polymer coating for the single embodiment of the implant comprises a masked reactive chemical group.

Species 11: Claim 16: antibiotically active: Applicant is required to elect if the plasma polymer coating for the single embodiment of the implant is antibiotically active.

Species 12: Claim 17: reservoir enclosing a sample volume Applicant is required to elect if the single embodiment of the implant comprises a reservoir enclosing a sample volume, the reservoir being substantially closed off or surrounded by a housing, a detector in  the reservoir or on a lateral surface thereof, wherein the membrane comprises a selector that selectively admits analyte into the reservoir 

Species 14: Claims 19 and 20: passivation layer on the gate that saturates non-specific binding sites. Applicant is required to elect if the single embodiment of the implant comprises a passivation layer on the gate that saturates non-specific binding sites.
Species 15: Claims 21-25: an analyte antagonist in the reservoir10 and an analyte receptor. Applicant is required to elect if the single embodiment of the implant comprises an analyte antagonist in the reservoir10 and an analyte receptor.
Species 16: Claim 26: The atomic composition of the plasma polymer coating: Applicant is required to select a single atomic composition for the plasma polymer coating for the single embodiment of the implant. 

 The species are independent or distinct because  the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species for example whether the coating includes  antibiotically acting metal, aldehyde groups, or stabilized pores and whether a semiconductor sensor, reservoir, masked chemical groups, gates, and antagonists are  present or not present in the implant.   In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617